       IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NEW YORK
                BUFFALO DIVISION



Carlanda D. Meadors, an
individual, et al.,             Case No. 1:21—cv-982-JLS

      Plaintiffs,

vs.                                  Notice of Motion
                                     for an Extension
Erie County Board of
Elections, et al.,

      Defendants,

and

India Walton, an individual,

      Defendant-Intervenor.




Moving Party:                  Carlanda D. Meadors, Leonard A.
                               Matarese, Jomo D. Akono, Kim P.
                               Nixon-Williams, and Florence E.
                               Baugh
Nature of Action:         This is a constitutional challenge
                          to New York’s petition deadline
                          for independent candidates.

Directed To:              Defendant Erie County Board of
                          Elections, Jeremy Zellner, Ralph
                          Mohr, and India Walton

Date and Time:            To be set by the Court, if required.

Place:                    The Honorable John L. Sinatra,
                          Jr., United States District Judge,
                          Western District of New York,
                          Robert H. Jackson United States
                          Courthouse, 2 Niagara Square,
                          Buffalo, NY 14202

Supporting Papers:        Declaration of Bryan L. Sells;
                          Memorandum of Law

Answering Papers:         To be set by the Court, if any.

Relief Requested:         The plaintiffs request an order
                          extending the deadline for filing a
                          motion for attorneys’ fees and
                          expenses by 30 days

Grounds for Relief:       Rule 6(b)(1)(A) of the Federal
                          Rules of Civil Procedure and
                          supporting papers.

Oral Argument:            Not requested.




                      2
Respectfully submitted this 13th day of September, 2021.

/s/ Bryan L. Sells*
Georgia Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com

* Admitted pro hac vice

Frank Callocchia
Attorney for the Plaintiffs
Callocchia Law Firm, PLLC
16 Bidwell Parkway
Buffalo, New York 14222
Telephone: (716) 807-2686
Email: frank@callocchialaw.com


To:

Jeremy C. Toth
Attorney for the Defendants
First Assistant County Attorney
Department of Law
95 Franklin Street
Buffalo, New York 10039
(716) 858-2204
jeremy.toth@erie.gov




                                   3
Sean E. Cooney
Attorney for the Defendant-Intervenor
Dolce Firm
1260 Delaware Avenue
Buffalo, New York
scooney@dolcefirm.com



Frank Housh
Attorney for the Defendant-Intervenor
70 Niagara Street
Buffalo, New York 14202
(716) 362-1128
frank@houshlaw.com




                                  4
